THOMAS, J.
Appellant was convicted of stealing a suit of clothes. The testimony for the state showed that the suit of clothes testified to have been stolen was kept by the owner, one Turner Coger, at the home of one Dan Andrews, where he lived; that the defendant, who complainéd of being sick, was, at noonday, left lying on the porch of this home by the occupants, who went off to the field to work; that, upon the return of one of them in about an hour and a half, the defendant was gone, likewise the suit of clothes; that a trunk in the house was found to have been broken open in the interim, and there was missing from it some money; that defendant left that section, and was not seen again for over a year. The defendant offered no evidence, but moved to exclude that offered by the state, and re*40quested the affirmative charge, upon the theory that the corpus delicti had not been proved.
We are of opinion that the court did not err in overruling the motion and in refusing the charge.—Perry v. State, 155 Ala. 93, 46 South. 470; Ryan v. State, 100 Ala. 94; Smith v. State, 133 Ala. 150, 31 South. 806, 91 Am. St. Rep. 21; Finney v. State, 10 Ala. App. 39, 65 South. 93; Perry v. State, 11 Ala. App. 196, 65 South. 683; Wilson v. State, 13 Ala. App. 58, 69 South. 295; Merriwether v. Tuscaloosa, 13 Ala. App. 651, 69 South. 258.
No other questions are presented by the record.
Judgment of conviction is affirmed.
Affirmed.